Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered December 12, 2011, convicting defendant, upon his plea of guilty, of disorderly conduct, and sentencing him to a $100 fine, unanimously affirmed.
Under the particular circumstances of the case, we find that the record establishes defendant’s understanding and waiver of his constitutional rights (see People v Tyrell, 22 NY3d 359, 366 [2013]), even though there was no discussion on the record of defendant’s rights under Boykin v Alabama (395 US 238 [1969]). “There are, historically, certain minor transgressions which admit of summary disposition” (People v Letterio, 16 NY2d 307, 312 [1965], cert denied 384 US 911 [1966]).
Defendant pleaded guilty to a violation, with no consequences other than a $100 fine, which he subsequently paid. In defendant’s presence, defense counsel acknowledged that defendant agreed to waive “formal allocution.” In response to the court’s *512questioning, defendant personally confirmed that he wanted to plead guilty, and that he made this decision after having enough time to confer with his counsel. Moreover, the record shows that defendant had ample opportunity to review his options in consultation with counsel, including a one-month adjournment to consider the plea offer.
We have considered and rejected defendant’s remaining arguments. Concur — Friedman, J.R, Moskowitz, Freedman, Gische and Clark, JJ.